DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 February 2021 has been entered.		
	Specification
The specification originally filed by the applicant does not specify each section recommended for a comprehensive disclosure. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutter (US 6461160 B1).
[AltContent: arrow][AltContent: textbox (Sleeve)][AltContent: arrow][AltContent: textbox (Upper part of the core )][AltContent: arrow][AltContent: textbox (Core)]
    PNG
    media_image1.png
    711
    364
    media_image1.png
    Greyscale

[AltContent: ][AltContent: textbox (Internal wall)][AltContent: arrow][AltContent: textbox (Sleeve)]                  
    PNG
    media_image2.png
    167
    188
    media_image2.png
    Greyscale


Regarding claim 1, Sutter discloses a dental implant including; 
a core (50) manufactured in metal and a sleeve (60) (see annotated Fig. 1 above and col. 5, ln 56-57 – “The implant 1 consists of two originally separate one-piece bodies, namely an elongate metal main body 50 and an annular and/or sleeve-shaped ceramic body 60”) having an internal wall and nested by sliding on an upper part of the core in such a 5manner that the internal wall is located faced to that upper part of the core (see annotated Fig. 1 and 6 above), which sleeve (60) is manufactured from ceramic (col. 5, 57-58 – “sleeve-shaped ceramic body 60”), 
a gap between 10 m to 20 m being left between the core (50) and the internal wall (63) of the sleeve (60) in such a manner that an adhesive/binder layer can be lodged in a space formed by the presence of that gap provides a resistance against breaking of the sleeve by a force applied to the sleeve by a jawbone in which the sleeve is implanted (col. 6, lines 21-30 – “The inner surface 63 of the ceramic body 60 surrounds the neck surface 53 of the metal main body 50 for example with slight radial play. The radial distance of the inner surface 63 from the neck surface 53 is preferably at most 200 m and for example 5 m to 50 m. The ceramic body 60 is connected nonreleasably to the main body 50 by means of a binder. The binder consists of a thinly fluid adhesive applied in a thin layer, is arranged between the two cylindrical surfaces 53, 63 and connects them 
Regarding claim 2, Sutter discloses that that the ceramic of which the sleeve is manufactured is Zirconia (see col. 3, line 47-49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter (US 6461160 B1).
[AltContent: arrow][AltContent: textbox (Sleeve)][AltContent: arrow][AltContent: textbox (Upper part of the core )][AltContent: arrow][AltContent: textbox (Core)]
    PNG
    media_image1.png
    711
    364
    media_image1.png
    Greyscale

[AltContent: ][AltContent: textbox (Internal wall)][AltContent: arrow][AltContent: textbox (Sleeve)]                  
    PNG
    media_image2.png
    167
    188
    media_image2.png
    Greyscale


Regarding claim 1, Sutter discloses a dental implant including; 
a core (50) manufactured in metal and a sleeve (60) (see annotated Fig. 1 above and col. 5, ln 56-57 – “The implant 1 consists of two originally separate one-piece bodies, namely an elongate metal main body 50 and an annular and/or sleeve-shaped ceramic body 60”) having an internal wall and nested by sliding on an upper part of the core in such a 5manner that the internal wall is located faced to that upper part of the core (see annotated Fig. 1 and 6 above), which sleeve (60) is manufactured from ceramic (col. 5, 57-58 – “sleeve-shaped ceramic body 60”), 
m to 50 m being left between the core (50) and the internal wall (63) of the sleeve (60) in such a manner that an adhesive/binder layer can be lodged in a space formed by the presence of that gap (col. 6, lines 21-30).  
However, Sutter does not disclose the exact range between 10 and 20 m exclusive of any other vaules, or that the gap provides a resistance against breaking of the sleeve by a force applied to the sleeve by a jawbone in which the sleeve is implanted. 
Although Sutter does not disclose the exact range of 10-20 m exclusive of any other values, Sutter includes the range that includes those values.
On the other hand, Sutter teaches that the gap between the core (50) and the internal wall (63) is dependent on the material of the adhesive/binder that’s been applied (see col. 6, lines 24-36 - where the adhesive/binder consists of thinly fluid which can be applied into a thin layer, where the adhesive thickness makes a rigid indivisible unit out of the core and the sleeve). One having ordinary skill in the art would have chosen 10 to 20 m to be the range for a required adhesive/binder for the bonding material in order to make a rigid indivisible unit out of the core and the sleeve.
Accordingly, because changing the gap achieves the recognized result in the thickness of the adhesive, the gap is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to modify Sutter’s to include the gap between 10-20m, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05.   
Furthermore, due to Sutter includes a gap in a range of 5 m to 50 m between between the core (50) and the internal wall (63) of the sleeve (60) in such a manner that 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try any of the values provided in Sutter’s, including the range 10-20m, in order to recognize a result-effective variable that achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In this case the optimum range for said gap depends on the availability of an adhesive with fluidic characteristics workable in the thickness between 10-20m found in Sutter’s range. (In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)) 
Regarding claim 2, Sutter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and Sutter discloses that the ceramic of which the sleeve is manufactured is Zirconia (see col. 3, line 47-49).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sutter (US 6461160 B1) as applied to claim 1 above, and further in view of Fink et al. (US 5510066 A).
Regarding claim 3, Sutter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Sutter discloses the use a glue.  
However, Sutter does not disclose that the 15adhesive layer is a biocompatible bi-component epoxy adhesive layer.
Fink teaches a dental implant which employs a biocompatible two-component reactant composition epoxy (see col. 18, lines 10-18 “epoxy urethane resin”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the glue of Sutter, with the two-component reactant composition epoxy Fink, in order to provide an adhesive that is capable of reacting rapidly when combined in order to solidify into an epoxy resin. 
Response to Arguments
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive. 
Regarding claim 1 rejection, applicant argues that the prior art of Sutter does not disclose the identical gap distance of between 10 and 20 m, wherein Sutter discloses a gap from 5-50 m between similar dental structures, the core and the sleeve of a dental implant.
However, Sutter’s gap extends between two structures of a dental implant substantially similar as described in the claim. The only difference lie that Sutter’s dental implant includes a gap having a range slightly bigger than the claimed range. However, the range of the claimed gap of 10-20 m is within the gap of 5-50 m of Sutter’s. 
Furthermore, Sutter’s intended use of the gap, in addition of providing a space for adding an adhesive in between, is to avoid the penetration of microorganisms and to avoid micro movements that can jeopardize the permanent securing of the sleeve on the core of the implant (see col. 2, lines 7-33). 
Therefore, if the intended range of the gap of the claimed dental implant is to “provide resistance against breaking of the sleeve by a force applied to the sleeve by a jaw bone in which the sleeve is implanted”. The gap provided by Sutter’s accomplishes the same intended results as the claimed gap. 
The Office understands in the instant case that the claimed ranges of the gap lie inside the ranges disclosed in Sutter’s and for the same intended use, a prima facie case of obviousness exist making the rejection proper. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
In addition, having Sutter’s disclosing the gap from 5-50 m and not the claimed 10-20 m gap. It is considered that it would have been obvious to one having ordinary skill in the art at the time the invention was made, would have tried the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, for at least the reasons given above the rejection of claims 1 and 2 will be maintained.
Regarding claim 3 rejection, for the reasons given above it is understood that the rejection is proper and will be maintained.
The Declaration under 37 CFR 1.132 filed 25 February 2021 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103 as set forth in the last Office action because: 
At least the information described in the Declaration does not include that the test took into consideration all variables that might impact the breaking force between the sleeve and the core of the implant, in this way indicating that the size of the gap is only relevant variable that indicates the breaking force between the two objects, e.g. surface roughness of each surface, the use of different adhesives  well known in the art, time given for the adhesive polymerization or curing, etc.
Therefore, due to the description of the test does not include that other variables where considered and/or controlled during the test, so that the gap size dictates the braking force, showing its relevance in the dental implant as claimed. 
Furthermore, the Table shown in page 2 of the Declaration includes samples in the samples group for each “gap estimate” having pulling forces (second column) significantly lower or significantly bigger than the at least the average pulling force of other sample group. Indicating that other variable might be controlling the pulling force in the test and not the gap size. 
Even when the average pulling force might show to be bigger for gap sizes in the range of 10-20 mm, the sample size of the test do not demonstrate that the gap size by itself is the one dictating the pulling force as claimed, nor that other variables where considered and controlled during the test so that the pulling force results depends only on size of the gap .
For the reasons given above, it is understood that the test results described in the Declaration are inconclusive because they do not demonstrate that only the variable of the size of the gap in the claimed dental implant dictates the breaking point between the two objects of the dental implant.
Therefore, for all the reasons given above, it is understood that the claims are not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772